DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kale et al., U.S. PGPub Number 20210034657 (Hereinafter Kale).

As for claim 1, Kale teaches a computer-implemented method for determining and arranging images to include in a visual representation, the method comprising: 
receiving a textual statement (Kale; For example, as shown in FIG. 4, the digital content contextual tagging system 106 can receive a search query in an interface 402 (e.g., "person with animal on white shirt") (receiving a textual statement). Additionally, as illustrated in FIG. 4, the digital content contextual tagging system 106 can provide digital images as search results in response to the search query in the interface 402. Indeed, as shown in FIG. 4, the digital content contextual tagging system 0058];); 
identifying a plurality of terms in the textual statement that are to be visualized in the visual representation (Kale; Furthermore, as used herein, the word "tag" can refer to a description (or information) including one or more terms and/or values. In particular, the word "tag" can refer to a description, that represents an object, scene, attribute, and/or another aspect (e.g., verbs, nouns, adjectives, etc.) portrayed in a digital content item (e.g., a digital image), with terms and/or values (e.g., a keyword). Indeed, the word "tag" can refer to conceptual labels (i.e., textual keywords) (identifying a plurality of terms in the textual statement) used to describe image attributes. As an example, a tag can include text within metadata for a digital media content item. Additionally, a tag can include text from a vocabulary (or dictionary). Moreover, as used herein, the word "tag characteristic" can refer to information indicating one or more attributes of a tag. In particular, the word "tag characteristic" can refer to information such as a tag size, tag complexity, and/or tag language. Furthermore, as used herein, the word "tag size" can refer to the length of a tag. In particular, the word "tag size" can refer to the length of a tag in regard to the number of characters of a tag and/or the number of terms in a tag. [0031]; As previously mentioned, the digital content contextual tagging system 106 utilizes a search query to determine and/or associate multi-term contextual tags to one or more digital images (e.g., the search query in the interface 402 in FIG. 4). Indeed, the digital content contextual tagging system 106 can receive a search query that includes any string of text. Furthermore, the digital content contextual tagging system 106 can utilize a search 0063]; Furthermore, the digital content contextual tagging system 106 can compare the tags of the digital image with the significant keywords of a search query. For instance, the digital content contextual tagging system 106 can determine, utilizing a natural language processing technique, significant keywords within a search query. Then, the digital content contextual tagging system 106 determines whether a selected digital image includes all of the significant keywords within the search query. Indeed, if the selected digital image does include all of the significant keywords determined in the search query, the digital content contextual tagging system 106 can associate a multi-term contextual tag (from the search query) to the selected digital image. [0070];); 
generating a plurality of sequences of images where each image in a given one of the sequences is associated with one of the terms, each image being associated with at least one tag (Kale; As illustrated in FIG. 3, the digital content contextual tagging system 106 can cluster digital images in act 302 from the image index (generating a plurality of sequences of images) 216 (e.g., the image index 216 of FIG. 2). The digital image clusters can include digital images that are similar to each other (e.g., k-nearest neighbors). Indeed, the digital content contextual tagging system (each image being associated with at least one tag) 106 can generate any number of clusters for digital images for any number of images in act 302. A more detailed 0052]; ); 
determining a global coherence and a local coherence for each of the sequences based on the tags of the images (Kale; In one or more embodiments, the digital content contextual tagging system determines and associates multi-term contextual tags (and scores) with images using a correspondence between user search queries, tags of the images, and user selections of the images (determining a global coherence) in response to the user search queries. Furthermore, in some embodiments, the digital content contextual tagging system identifies additional images based on similarities with the images associated with the multi-term contextual tags (e.g., using a k-nearest neighbor algorithm to cluster the digital images (local coherence for each of the sequences based on the tags of the images)). Then, in one or more embodiments, the digital content contextual tagging system propagates the multi-term contextual tags to the additional images based on a combination of tag scores and image similarity scores. Moreover, in some embodiments, the digital content contextual tagging system provides images that are associated with multi-term contextual tags in response to receiving search queries that include such multi-term contextual tags. [0022];); 
selecting one of the sequences based on the global coherence and the local coherence (Kale; In one or more embodiments, the digital content contextual tagging system 106 utilizes a variety of methods to compare the one or more image descriptors to identify the similar image descriptors. For example, the digital content contextual tagging system 106 can utilize methods (or algorithms) such as, but not limited to, k-nearest neighbor algorithm, cosine similarity calculations, other clustering techniques, and/or embedding spaces to compare the one or more image descriptors (based on the global coherence and the local coherence) to identify the similar image descriptors (e.g., to identify a cluster of similar images). For instance, the digital content contextual tagging system 106 can utilize a k-nearest neighbor algorithm to determine distance values (e.g., a Euclidean distance) between image descriptors within a higher dimensional space (e.g., a Euclidean space). Then, the digital content contextual tagging system 106 can utilize a "k" number of image descriptors (e.g., a number selected and/or configured by a neural network (selecting one of the sequences), user of the digital content contextual tagging system 106, and/or the digital content contextual tagging system 106) based on the determined distance values. [0084];); 
and generating the visual representation where the images of the selected sequence are included (Kale; As mentioned above, the digital content contextual tagging system 106 can generate a cluster of one or more images from a collection of images and propagate multi-term contextual tags to the images (generating the visual representation where the images of the selected sequence are included) within the cluster. For example, FIG. 5A illustrates the digital content contextual tagging system 106 generating a cluster of images. Moreover, FIG. 5B illustrates the digital content contextual tagging system 106 propagating one or more multi-term contextual tags to images within the cluster of images. [0078];).



	
Claim 15 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

	
As for claims 2, 9 and 16, Kale teaches the method, product and system of claims 1, 8 and 15, further comprising: identifying a plurality of image buckets having a respective associated term based on the identified terms in the textual statement, wherein the images for the given sequence are selected from the identified image buckets (Kale; One or more embodiments of the present disclosure include a digital content contextual tagging system that can determine multi-term contextual tags for digital content and propagate the multi-term contextual tags to additional digital content. In particular, the digital content contextual tagging system can utilize a multi-modal learning framework to mine relevant tag combinations from search engine user behavior data and propagate these across an image database (plurality of image buckets) (e.g., to other similar images). More specifically, based on the assumption that user behavior is a form of weak labeling, the digital content contextual tagging system utilizes user queries and their image click signal as one modality of signal and a deep neural network for image understanding as the other modality to perform visual grounding of tag correlations. [0019]; Moreover, the digital content contextual tagging system 106 can utilize the clusters to propagate multi-term contextual tags to additional digital images (identifying a plurality of image buckets having a respective associated term based on the identified terms in the textual statement). For instance, as shown in FIG. 3, the digital content contextual tagging system 106 can identify digital images with multi-term contextual tags (and corresponding tag scores and/or similarity scores) in act 304 from within a cluster of images (of act 302). Moreover, the digital content contextual tagging system 106 can generate, from the identified digital images of act 304, aggregated scores for the multi-term contextual tags in act 306. For instance, the digital content contextual tagging system 106 can provide weights to the aggregated scores (of act 306) utilizing various factors such as the tag scores and/or similarity scores corresponding to the identified digital images (of act 304). A more detailed description of the digital content contextual tagging system 106 identifying digital images that include multi-term contextual tags from a cluster of images and/or aggregating scores for multi-term contextual tags corresponding to the identified digital images is described in greater detail in FIG. 5B. [0053]; Moreover, in one or more embodiments, the digital content contextual tagging system 106 utilizes clustering algorithms (and/or techniques) to cluster digital images from a collection of digital images based on semantic and/or visual similarities of the digital images (wherein the images for the given sequence are selected from the identified image buckets) (e.g., the image descriptors corresponding to the digital images). For instance, the digital content contextual tagging system 106 can utilize clustering techniques such as, but not limited to, K-Means clustering and/or recursive K-Means clustering to cluster the digital images (or image descriptors) from the collection of digital images into clusters of a desirable size based on the similarity of the digital images. In particular, the digital content contextual tagging system 106 can analyze the 0083];).

As for claims 3, 10 and 17, Kale teaches the method, product and system of claims 1, 8 and 15, wherein the global coherence is sequence agnostic (Kale; Additionally, the digital content contextual tagging system can identify images that have multi-term contextual tags (from the cluster). Then, the digital content contextual tagging system can utilize scores corresponding to such images and/or such multi-term contextual tags (e.g., tag scores and similarity scores) to generate aggregated scores for the multi-term contextual tags belonging to the cluster (e.g., by weighting the scores). Indeed, the digital content contextual tagging system can utilize the aggregated scores and/or other characteristics of the multi-term contextual tags (e.g., tag size) to rank the multi-term contextual tags. Furthermore, the digital content contextual tagging system can filter (or prune) the multi-term contextual tags based on the rankings to determine a final set (and/or list) of multi-term contextual tags for the cluster of images (global coherence is sequence agnostic). Indeed, the digital content contextual tagging system can associate the final set of multi-term contextual tags with images from the cluster (e.g., which includes the additional images). [0025];).


Kale teaches the method, product and system of claims 1, 8 and 15, wherein the local coherence is based on adjacent images within the sequence of images (Kale; Furthermore, as used herein, the word "ranking score" (sometimes referred to as a "ranking") can refer to a value and/or ordering that represents a position of an item relative to other items. In particular, the word "ranking score" can refer to a value and/or ordering that represents a hierarchical position of a multi-term contextual tag in relation to other multi-term contextual tags based on the relevance of the multi-term contextual tags to a digital content item (local coherence is based on adjacent images within the sequence of images) and/or cluster of digital content. For instance, a ranking score can include a normalized score (from 0 to 1) for multi-term contextual tags that determines a hierarchical position for the multi-term contextual tags in a list or set (e.g., 0 being the lowest rank and 1 being the highest rank). [0042];).

As for claims 5, 12 and 19, Kale teaches the method, product and system of claims 1, 8 and 15, wherein the selected sequence is selected based on whether the global coherence is at least a predetermined global threshold, whether the local coherence is at least a predetermined local threshold, or a combination thereof (Kale; Furthermore, the digital content contextual tagging system 106 can utilize search engine logs to determine multi-term contextual tags for digital images and/or tag scores for the digital images. In particular, the digital content contextual tagging system 106 can aggregate multi-term contextual tags determined from search queries and images selected in response to those search queries from a search engine log. Furthermore, utilize the query-image frequency distribution to prune (e.g., select a final set of multi-term contextual tags for the digital images in the search queries) by using a frequency threshold (selected sequence is selected based on whether the global coherence is at least a predetermined global threshold, whether the local coherence is at least a predetermined local threshold, or a combination thereof). In particular, the digital content contextual tagging system can utilize the frequency threshold as a hyper-parameter utilized to control the quality and number of multi-term contextual tags that are associated with the digital images from the search queries and/or search query logs. [0076];).

As for claims 6, 13 and 20, Kale teaches the method, product and system of claims 1, 8 and 15, wherein the selected sequence has a highest global coherence, a highest local coherence, or a combination thereof (Kale; As used herein, the word "tag score" (sometimes referred to as a "multi-term contextual tag score") can refer to a value that represents a confidence and/or relevance of tag. In particular, the word "tag score" can refer to a value that represents a confidence and/or relevance of a tag (e.g., a multi-term contextual tag) in relation to a digital content item (highest local coherence). For instance, a tag score can represent a confidence and/or relevance value that indicates the likelihood of a tag belonging to a digital content item. 0034]; Additionally, as used herein, the word "aggregated score" (sometimes referred to as an "aggregated multi-term contextual tag score," "aggregated tag score," or "aggregate score") can refer to weighted and/or a combination one or more tag scores belonging to a tag (e.g., a multi-term contextual tag). In particular, the word "aggregated score" can refer to weighted and/or a combination of one or more tag scores belonging to a multi-term contextual tag from one or more digital content items that indicates an illustrative multi-term contextual tag score across the one or more digital items that include the one or more tag scores (highest global coherence) belonging to the multi-term contextual tag. [0036];).

As for claims 7 and 14, Kale teaches the method and product and system of claims 1 and 8, computer-implemented method of claim 1, wherein the global coherence and the local coherence is based on a tag popularity (Kale; Additionally, the digital content contextual tagging system can identify images that have multi-term contextual tags (from the cluster). Then, the digital content contextual tagging system can utilize scores corresponding to such images and/or such multi-term contextual tags (e.g., tag scores and similarity scores) to generate aggregated scores for the multi-term contextual tags belonging to the cluster (e.g., by weighting the scores). Indeed, the digital content contextual tagging system can utilize the aggregated scores and/or other characteristics of the multi-term contextual tags (e.g., tag size) to rank the multi-term contextual tags (global coherence and the local coherence is based on a tag popularity). Furthermore, the digital content contextual tagging system can filter (or prune) the multi-term contextual tags based on the rankings to determine a final set (and/or list) of multi-term contextual tags for the cluster of images. Indeed, the digital content contextual tagging system can associate the final set of multi-term contextual tags with images from the cluster (e.g., which includes the additional images). [0025];).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158